 

Exhibit 10.1

SCHEDULE OF BASE SALARIES FOR EXECUTIVE OFFICERS

approved August 20, 2010 and retroactive to June 1, 2010

 

Name

   Base Salary  

Alan I. Kirshner

   $ 650,000   

Steven A. Markel

     600,000   

Anthony F. Markel

     150,000   

F. Michael Crowley

     550,000   

Thomas S. Gayner

     550,000   

Richard R. Whitt, III

     550,000   

Gerard Albanese, Jr.

     450,000   

John K. Latham

     440,000   

Britton L. Glisson

     365,000   

Anne G. Waleski

     290,000   